Citation Nr: 1514546	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-49 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 20 percent rating for left lower extremity radiculopathy, continued a 10 percent rating for hypertension, and denied the Veteran's claim for a TDIU.

An April 2014 Board decision denied the Veteran's claims for increased rating for left lower extremity radiculopathy and hypertension.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, pursuant to a Joint Motion for Partial Remand, the Court issued an Order that partially vacated the Board's decision to the extent that it did not adequately address whether the issue of entitlement to a TDIU was before the Board and remanded the claim to the Board for further proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the November 2014 Joint Motion for Partial Remand, additional development is needed prior to disposition of the claim.  

In its April 2014 decision, the Board indicated that entitlement to TDIU "ha[d] twice been denied during the course of the instant appeal.  See March 2008 and March 2010 rating decisions."      

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must also consider entitlement to a TDIU when a claimant seeks an increased rating for a service-connected disability if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  The Court determined that a TDIU request is not a separate claim for benefits, but rather "an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if disability upon which entitlement to TDIU is based has already been found to be service[-]connected, as part of a claim for increased compensation."  Id. at 453-54.  

The JMR noted that pursuant to VA Fast Letter 13-13, if a claimant has filed a notice of disagreement regarding an increased disability evaluation, but the claimant then claims entitlement to a TDIU due to the disability currently on appeal, and the rating decision denies TDIU, then the TDIU issue is part of the pending appeal.  In such situations, VA is required to furnish the veteran with a statement of the case or supplemental statement of the case, as appropriate, so that the claimant may perfect the appeal.  See VA Fast Letter 13-13 at 6.   

The JMR noted that although the increased rating issues as they pertained to left lower extremity radiculopathy and hypertension were adjudicated in a final and unappealed Board decision dated in April 2014, the TDIU issue is part and parcel to the left lower extremity radiculopathy and hypertension increased rating claims and remains pending, as a statement of the case addressing this matter has not yet been furnished to the Veteran, per the guidance of VA Fast Letter 13-13.  Accordingly, the Board has been ordered to remand the issue of entitlement to a TDIU to the RO/AMC so that the Veteran and his representative may be provided with the appropriate statement of the case in compliance with VA Fast Letter 13-13.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




